Citation Nr: 9930568	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  99-05 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Waiver of an overpayment of Department of Veterans Affairs 
(VA) pension benefits in the calculated amount of $3,574.00.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in February 1998 by 
the Committee on Waivers and Compromises (Committee) of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. In May 1975, the appellant was found to be totally 
disabled for pension purposes.

2. In August 1997, the appellant was informed that based upon 
income verification, he received additional countable 
income which had not been previously considered.  The 
appellant was notified that his benefits were reduced and 
that an overpayment was created as a result of the 
reduction in benefits.

3. The August 1997 award action gave rise to an overpayment 
in the amount of $3,574.00.  The appellant received notice 
of this overpayment and in November 1997, requested waiver 
of the outstanding indebtedness.

4. In February 1998, the Committee denied the appellant's 
request for waiver of overpayment of his pension benefits 
in the amount of $3,574.00.  The Committee noted that 
while there was no bad faith, fraud or misrepresentation, 
recovery of the outstanding indebtedness would not result 
in undue financial hardship in light of the appellant's 
January 1998, VA Form 20-5655, Financial Status Report 
(FSR), in which the appellant reported that  his monthly 
income exceeded his monthly expenses by approximately 
$132.52.

5. In the December 1998, Statement of the Case, the Committee 
indicated that due to the appellant's failure to report 
the receipt of additional income, this action constituted 
bad faith and therefore waiver of the indebtedness was 
barred. 

6. In his VA Form 9, Substantive Appeal dated in January 
1999, the appellant indicated that repayment of the 
outstanding indebtedness would result in severe financial 
hardship.

7. In June 1999, the appellant offered testimony at a video-
conference hearing before the undersigned Member of the 
Board.  He indicated that the additional income was due to 
payments received from the State Social Services 
department for the care of their granddaughter and that 
they were told the payments did not constitute income.  It 
was further noted that the appellant has limited education 
and cannot read or write and that his wife is legally 
blind.

8. The record does not support a finding of bad faith and by 
application of the doctrine of equity and good conscience; 
recovery of the indebtedness is not warranted.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits is against 
the standard of equity and good conscience.  38 U.S.C.A. 
§§ 5107(b), 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has set forth a claim which 
is plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the VA's duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c).

"Equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would nullify the objectives for which the benefits were 
intended; unjust enrichment to the debtor; and whether 
reliance on VA benefits resulted in the debtor's 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

Initially, the Board concludes that no fraud, 
misrepresentation or bad faith was involved in the creation 
of the overpayment and thus, consideration of wavier of 
recovery under the standard of equity and good conscience is 
not precluded by law.  38 C.F.R. § 1.965(b).  In reaching 
this conclusion, the Board notes that the Committee concluded 
that the appellant had been notified of the requirements of 
reporting income to VA and that he had received favorable 
treatment regarding past overpayments.  However, in view of 
the mitigating circumstances in this case, in particular, the 
fact that the appellant has a limited education and is unable 
to read or write, and the fact that his wife is legally 
blind, coupled with his sworn testimony regarding the 
circumstances surrounding the creation of the overpayment, 
the Board finds no bad faith on the part of the appellant and 
concludes that the principles of equity and good conscience 
are for application in this case. 

The Board finds the appellant's testimony regarding the fact 
that the additional income was due to payments from the State 
Social Services department for the care of their 
granddaughter and that the appellant was told, mistakenly, by 
the State Social Services contact that the payments did not 
constitute income to be credible and persuasive.  In context 
of this case, it is not unreasonable for the appellant to 
rely almost exclusively upon information provided by others, 
particularly those in official capacities such as the State 
Social Services worker.  The Board further notes that there 
has been no indication within the record to suggest that the 
appellant has taken any action or made any representation 
which might impact upon the credibility of his testimony.

In view of the above, the Board looks to the applicable 
principles of equity and good conscience for resolution of 
this matter.  In this regard, the Board cannot, in good 
conscience, come to the conclusion that the appellant must 
repay the outstanding indebtedness.  As noted previously, the 
mitigating circumstances involving the appellant's education 
level and inability to read or write coupled with his wife's 
blindness are deemed to obviate any fault on his part in the 
creation of this debt.  While he reported that his monthly 
income exceeded his monthly expenses by approximately $132.52 
in his January 1998 FSR, he further testified that recovery 
of the outstanding indebtedness would result in extreme 
hardship as he and his family are essentially at the poverty 
line.  Furthermore, the Board believes that collection of the 
debt would essentially nullify the objectives for which the 
benefits were intended and force the appellant and his family 
into dire financial circumstances.  The Board believes the 
appellant's testimony regarding the additional income 
received for the care of their granddaughter and concludes 
that recovery of the outstanding indebtedness is not 
warranted.  In reaching this conclusion, the Board notes the 
impassioned argument set forth by the appellant's 
representative detailing the unfortunate circumstances in 
this case.

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is in order, based on 
the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a).


ORDER

Waiver of recovery of the outstanding indebtedness in the 
amount of $3,574.00 is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

